                     Case 5:19-mj-03589 Document 1 Filed on 12/24/19 in TXSD Page 1 of 3
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                      for the
                                                        Southern District of Texas


         UNITED STATES OF AMERICA                                     )
                    V.                                                )
            Jose Luis RAMON-Esquivel                                  )         Case Number:
              Jose Adolfo ESQUIVEL                                    )
               Alejandro LOPEZ Jr                                     )
            Abrahan DE LA CRUZ-Paau                                   )
                                                                      )
                                                                      )




                                                     CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of            December 23, 2019           in the county of                Webb         in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

               Code Section                                                      Offense Description
   Title 8 United States Code, Section
   1324                                             Knowing and in reckless disregard of the fact that a certain alien had
                                                    come to, entered, and remained in the United States in violation of law,
                                                    did transport and move, attempt to transport and move, and conspire to
                                                    transport and move such alien within the United States, by means
                                                    of transportation and otherwise, in furtherance of such violation of law.


    This criminal complaint is based on these facts:
    See attachment "A".

        X         Continued on the attached sheet.

                                                                          /s/ David Robert
                                                                          Complainant's Signature


                                                                                       David Robert, Special Agent
                                                                          Printed Name and Title


    Sworn to before me and signed in my presence,

Date:       December 26, 2019
                                                                                                    Judge's Signature

City and State:       Laredo, Texas                                              Sam Sheldon, U.S. Magistrate Judge
                                                                                              Printed Name and Title
               Case 5:19-mj-03589 Document 1 Filed on 12/24/19 in TXSD Page 2 of 3



UNITED STATES OF AMERICA                                                                        Page 2
             V.
 Jose Luis RAMON-Esquivel
   Jose Adolfo ESQUIVEL
    Alejandro LOPEZ Jr
 Abrahan DE LA CRUZ-Paau




[CONT OF BASIS OF COMPLAINT]

1. On December 23, 2019, Homeland Security Investigations (HSI) special agents (SAs) conducted a joint operation with the
Laredo Police Department (LPD) and Border Patrol Agents (BPAs) on Jef Drive, Laredo, Texas and the surrounding area. HSI
Laredo received information concerning an alien smuggling attempt taking place in the area and conducted joint surveillance
with the above agencies.

2. At approximately 1820 hours, law enforcement observed a white Chevrolet Silverado turn onto Jef Drive and drive to the
dirt lot at the end of the street just across from a parked tractor/trailer. The Chevrolet Silverado was previously identified by
HSI surveillance as belonging to an alien smuggling coordinator. Two unknown males exited the Chevrolet Silverado and met
with the operator of the tractor/trailer. The two males then departed the area in the Chevrolet Silverado. Approximately one
hour later, the white Chevrolet Silverado returned to the area and parked across from the parked tractor/ trailer. The two
males exited the Chevrolet Silverado and communicated with the operator of the tractor/ trailer. Both males periodically
used their cell phones. Both males appeared to be scanning the area for law enforcement.

3. As the two males were in the area meeting with the operator, a gray Ford Freestar entered the area and drove to the rear
of the tractor trailer. An unknown number of persons exited the Ford Freestar and were loaded into the trailer. The Ford
Freestar left the area and law enforcement conducted continuous mobile surveillance on the Ford Freestar and maintained
surveillance on Jef Drive. Law enforcement conducted a vehicle stop on the Ford Freestar and identified Alejandro LOPEZ Jr
as the driver. LOPEZ Jr was detained and transported to Laredo South Border Patrol Station.

4. Approximately ten minutes after the Ford Freestar exited the area, a silver Pontiac G6 entered the area and drove to the
rear of the tractor trailer. An unknown number of persons exited the Pontiac G6 and were loaded into the trailer. The
Pontiac G6 left the area and law enforcement conducted continuous mobile surveillance on the Pontiac G6 and maintained
surveillance on Jef Drive. Law enforcement conducted a vehicle stop on the Pontiac G6 and identified Abrahan DE LA CRUZ-
Paau as the driver. DE LA CRUZ-Paau was advised of his Miranda warnings at the scene to which he declined to speak to law
enforcement without an attorney present. DE LA CRUZ-Paau was detained and transported to Laredo South Border Patrol
Station.

5. Approximately ten minutes after the Pontiac G6 left the area, the two males got into the Chevrolet Silverado and exited Jef
Drive. Law enforcement simultaneously conducted a vehicle stop on the Chevrolet Silverado and approached the tractor
trailer. Jose Luis RAMON-Esquivel was identified as the driver of the Chevrolet Silverado and Jose Adolfo ESQUIVEL as the
passenger. Both individuals were detained and transported to Laredo South Border Patrol Station. Jose Luis RAMON-
Esquivel was identified through previous HSI surveillance as the alien smuggling coordinator.

6. Law enforcement apprehended nine (9) individuals in the trailer. Immigration inspections of all nine (9) subjects revealed
they were illegally present in the United States. All nine (9) subjects were detained and transported to Laredo South Border
Patrol Station.
              Case 5:19-mj-03589 Document 1 Filed on 12/24/19 in TXSD Page 3 of 3


UNITED STATES OF AMERICA                                                                   Page 3
             V.
 Jose Luis RAMON-Esquivel
   Jose Adolfo ESQUIVEL
    Alejandro LOPEZ Jr
 Abrahan DE LA CRUZ-Paau




[CONT OF BASIS OF COMPLAINT]


7. During a post-Miranda interview, LOPEZ Jr. stated he was recruited by unknown person through cell phone to transport
undocumented aliens (UDAs). LOPEZ Jr. stated he agreed to transport UDAs for one hundred dollars ($100) per person.
LOPEZ Jr. declined to answer how many UDAs he transported on this date. LOPEZ Jr. stated he picked up the UDAs at a
house and transported them to a street off of Killam Industrial road, near Mines Road.

8. During a post-Miranda interview, RAMON-Esquivel stated he is illegally present in the United States but has lived in
Laredo for approximately eighteen (18) years. RAMON-Esquivel stated he was sent an address and told to wait there by a
friend. RAMON-Esquivel stated he went with his cousin, Jose Adolfo ESQUIVELto the address at the end of Jef Drive.
RAMON-Esquivel stated he was going to help his friend but did not know what for. RAMON-Esquivel reported to HSI SAs he
observed UDAs load into a trailer but denied any involvement in alien smuggling.

9. During a post-Miranda interview, ESQUIVEL stated he was picked up from work by his cousin, Jose Luis RAMON-Esquivel
and went to a gas station approximately two (2) miles away. ESQUIVEL stated it took him and RAMON-Esquivel one-hour to
travel two (2) miles because his cousin and he were smoking. ESQUIVEL stated he does not remember being on Jef Drive
near a tractor/ trailer being loaded with UDAs during that one-hour time period. ESQUIVEL gave verbal consent to a search
of his cellular phone. A search of the phone yielded multiple messages indicating alien smuggling on various dates.

10. Angel MONDRAGON-Alvarado and Zaith PENALOZA-Lopez were held as material witnesses to the human smuggling
event.

11. Material witness MONDRAGON-Alvarado stated he is a Mexican national with no documents to enter or remain in the
United States legally. MONDRAGON-Alvarado stated his family made arrangements with members of a human smuggling
organization (HSO) to be smuggled to North Carolina for an unknown amount of money. MONDRAGON-Alvarado stated he
left his hometown and travelled to Nuevo Laredo, Tamaulipas, Mexico. MONDRAGON-Alvarado stated he was smuggled
across the Rio Grande River by wading along with six (6) other individuals and one (1) guide. MONDRAGON-Alvarado stated
he got into a truck driven by an unknown individual and taken to a stash house. MONDRAGON-Alvarado stated on
December 23, 2019, he was transported in a silver sedan driven by a male wearing a blue or green shirt. MONDRAGON-
Alvarado stated he sat behind the driver seat of the vehicle. The description provided matched Abrahan DE LA CRUZ-Paau.

12. Material witness PENALOZA-Lopez stated he is a Mexican national with no documents to enter or remain in the United
States legally. PENALOZA-Lopez stated he made arrangements with members of an HSO to be smuggled to Los Angeles,
California for approximately eight thousand five hundred dollars ($8500) of which he has paid approximately three
thousand five hundred ($3500) of the smuggling fee. PENALOZA-Lopez stated he was smuggled across the Rio Grande River
by wading the river with six (6) individuals and one (1) guide. PENALOZA-Lopez stated he was instructed to load into a
vehicle by an unknown individual and taken to a stash house. VAZQUEZ-Cortes stated on December 23, 2019, he was
transported in a van with sliding doors. The description of the vehicle matches the Ford Freestar driven by Alejandro LOPEZ
Jr.
[END]
